Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 1 of 18




                 EXHIBIT 4
         Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 2 of 18




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

    WSOU INVESTMENTS LLC D/B/A                            §
    BRAZOS LICENSING AND                                  §   C.A. NO. 6:20-cv-00487-ADA
    DEVELOPMENT,                                          §   C.A. NO. 6:20-cv-00488-ADA
                                                          §   C.A. NO. 6:20-cv-00489-ADA
                            Plaintiff,                    §   C.A. NO. 6:20-cv-00490-ADA
                                                          §   C.A. NO. 6:20-cv-00491-ADA
    v.                                                    §   C.A. NO. 6:20-cv-00492-ADA
                                                          §   C.A. NO. 6:20-cv-00493-ADA
    ZTE CORPORATION, ZTE (USA) INC.                       §   C.A. NO. 6:20-cv-00494-ADA
    AND ZTE (TX), INC.,                                   §   C.A. NO. 6:20-cv-00495-ADA
                                                          §   C.A. NO. 6:20-cv-00496-ADA
                            Defendants.                   §   C.A. NO. 6:20-cv-00497-ADA
                                                          §

         DEFENDANTS’ NARROWED CLAIM TERMS AND CONSTRUCTIONS

         Pursuant to the Court’s First Amended Scheduling Order (Dkt. No. 45), 1 Defendants ZTE

Corporation, ZTE (USA) Inc., and ZTE (TX), Inc. (collectively “ZTE”) hereby serves its

narrowed claim terms and claim constructions to WSOU Investments LLC D/B/A Brazos

Licensing and Development (“WSOU”) as to the Asserted Claims 2 of U.S. Patent No. 8,451,839

(the “’839 Patent”), U.S. Patent No. 7,489,929 (the “’929 Patent”), U.S. Patent No. 7,487,240

(the “’240 Patent”), U.S. Patent No. 8,179,960 (the “’960 Patent”), U.S. Patent No. 8,730,905

(the “’905 Patent”), U.S. Patent No. 8,147,071 (the “’071 Patent”), U.S. Patent No. 9,294,060

(the “’060 Patent”), U.S. Patent No. 9,185,036 (the “’036 Patent”), U.S. Patent No. 9,258,232

(the “’232 Patent”), U.S. Patent No. 7,742,534 (the “’534 Patent”), and U.S. Patent No.

7,203,505 (the “’505 Patent”) (collectively, the “Asserted Patents”).




1
  There are 11 pending cases. Citations throughout refer to new WDTX Case Nos. -00487 through -00497, and
specific citations reference to the docket for WDTX Case No. -00487.
2
  The “Asserted Claims” as identified by WSOU in its November 3, 2020 Disclosures of Preliminary Infringement
Contentions.


                                                      1
         Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 3 of 18




         Defendants propose the following narrowed claim term constructions 3 for the Asserted

Claims of the Asserted Patents. Defendants also incorporate by reference all claim terms /

limitations identified in their invalidity contentions as being indefinite under indefinite under 35

U.S.C. § 112 ¶ 2 (see Invalidity Contentions, Section IX.B as served on January 6, 2021), and as

lacking enablement and written support under indefinite under 35 U.S.C. § 112 ¶ 1 (see

Invalidity Contentions, Section IX.A as served on January 6, 2021).

         Defendants expressly reserve the right to supplement, amend, or otherwise modify their

list of terms in any way permitted by the Federal Rules of Civil Procedure and this Court’s Local

Rules and Patent Rules, or in response to Plaintiff WSOU’s identification of terms and elements.

Defendants provide this disclosure based upon information reasonably known and available to

Defendants at this time. To the extent that WSOU shows good cause and is permitted to amend

or supplement its infringement contentions in the future, or otherwise changes or further clarifies

the positions it has taken in this case (including to add or to change in any way the claim(s)

currently asserted, or to modify its apparent interpretation of the scope of the claim(s)),

Defendants reserve the right to respond.




3
 Defendants reserve the remaining terms and maintains that they are indefinite, lack support, and/or are invalid
under 35 U.S.C. §§ 112(a), (b), and (f).


                                                          2
                         Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 4 of 18




                                                     Means-Plus-Function Terms

Asserted       Claim Term                                 Preliminary Proposed Construction                       Extrinsic Evidence
Claim                                                                                                             Support

’505 Claim     “a formatter to format the received        Governed by 35 U.S.C. § 112(f)                          None.
14             data into at least one SMS (Short
               Message Service) message”                  Function: formatting the received data into at least
                                                          one SMS (Short Message Service) message

                                                          Indefinite under 35 U.S.C. § 112(b); specification
                                                          fails to describe it
                                                          Structure: none disclosed
’534 Claim 6   “means for selecting a set of sub-         Governed by 35 U.S.C. § 112(f)                          None.
               carriers from the plurality of sub-
               carriers on which user data is to be       Function: selecting a set of sub-carriers from the
               communicated from a transmitter to a       plurality of sub-carriers on which user data is to be
               receiver, said selecting based at least    communicated from a transmitter to a receiver
               in part on at least one of sub-carrier
               quality levels and a threshold             Indefinite under 35 U.S.C. § 112(b)
               indication associated with sub-carriers,   Structure: none disclosed
               said quality levels communicated from
               the receiver to the transmitter and said
               threshold indication communicated
               from the transmitter to the receiver;”

’534 Claims    “means for selecting said set of sub-      Governed by 35 U.S.C. § 112(f)                          None.
1, 6, 13       carriers on which said user data is to
               be [received from said transmitter] /      Function: selecting the set of sub-carriers on which
               [transmitted to said receiver]”            the user data is to be received from the transmitter

                                                          Indefinite under 35 U.S.C. § 112(b)
                                                          Structure: none disclosed


                                                                  3
                         Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 5 of 18




’534 Claims    “means for determining quality levels      Governed by 35 U.S.C. § 112(f)                          None.
1, 6           for sub-carriers”
                                                          Function: determining quality levels for sub-carriers

                                                          Indefinite under 35 U.S.C. § 112(b)
                                                          Structure: none disclosed
’534 Claim 6   “means for receiving and storing said      Governed by 35 U.S.C. § 112(f)                          None.
               threshold indication from said
               transmitter, said threshold indication     Function: receiving and storing the threshold
               and said quality levels enabling said      indication from the transmitter, the threshold
               receiver to deduce said set of sub-        indication and the quality levels enabling the
               carriers on which said user data is to     receiver to deduce the set of sub-carriers on which
               be received”                               the user data is to be received

                                                          Indefinite under 35 U.S.C. § 112(b)
                                                          Structure: none disclosed
’232 Claim     “instructions for receiving, by a          Governed by 35 U.S.C. § 112(f)                          None.
14             controller of the traffic flow control
               system, a backpressure signal, wherein     Function: receiving, by a controller of the traffic
               the back pressure signal indicates a       flow control system, a backpressure signal, wherein
               period of congestion”                      the back pressure signal indicates a period of
                                                          congestion

                                                          Indefinite under 35 U.S.C. § 112(b)
                                                          Structure: none disclosed
’232 Claims    “instructions for execution by a traffic   Governed by 35 U.S.C. § 112(f)                          None.
1, 14          flow control system for performing
               flow control on a flow of data packets     Function: execution by a traffic flow control system
               for transmission over a link”              for performing flow control on a flow of data
                                                          packets for transmission over a link

                                                          Indefinite under 35 U.S.C. § 112(b); Structure: none
                                                          disclosed


                                                                  4
                         Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 6 of 18




’036 Claims     “congestion condition to enable            Governed by 35 U.S.C. § 112(f)                         None.
1, 12, 23, 24   thereby the control of at least one data
                flow in a manner tending to reduce the     Function: enable thereby the control of at least one
                congestion condition”                      data flow in a manner tending to reduce the
                                                           congestion condition

                                                           Indefinite under 35 U.S.C. § 112(b)
                                                           Lacks Written description under 35 U.S.C. § 112(a);
                                                           Structure: none disclosed

’240 Claims     “connectivity verification server to       Governed by 35 U.S.C. § 112(f)                         None.
1               perform unattended connectivity
                verification jobs”                         Function: perform unattended connectivity
                                                           verification jobs

                                                           Indefinite under 35 U.S.C. § 112(b)

                                                           Alternative structure: Managed Object Server as set
                                                           forth in the specification at 7:49-58.

’839 Claim 6    “a first obtainer configured to obtain     Governed by 35 U.S.C. § 112(f)                         None.
                route-related information and a
                predefined using time from said access     Function: obtain route-related information and a
                response message, said predefined          predefined using time from said access response
                using time indicating the using time of    message, said predefined using time indicating the
                said route”                                using time of said route

                                                           Indefinite under 35 U.S.C. § 112(b)
                                                           Structure: none disclosed
’839 Claim 6    “a route maintainer configured to          Governed by 35 U.S.C. § 112(f)                         None.
                update a route table based on said



                                                                   5
                        Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 7 of 18




               route-related information and said        Function: update a route table based on said route-
               predefined using time”                    related information and said predefined using time

                                                         Indefinite under 35 U.S.C. § 112(b)
                                                         Structure: none disclosed
’839 Claim 8   “a first judger configured to judge       Governed by 35 U.S.C. § 112(f)                           None.
               whether the route table item
               corresponding to said route-related       Function: judge whether the route table item
               information exists in said route table”   corresponding to said route-related information
                                                         exists in said route table

                                                         Indefinite under 35 U.S.C. § 112(b)
                                                         Structure: none disclosed
’839 Claim 8   “a creator configured to create the       Governed by 35 U.S.C. § 112(f)                           None.
               route table item corresponding to said
               route-related information if the first    Function: create the route table item corresponding
               judger judges that no route table item    to said route-related information if the first judger
               corresponding to said route-related       judges that no route table item corresponding to said
               information exists in said route table”   route-related information exists in said route table

                                                         Indefinite under 35 U.S.C. § 112(b)
                                                         Structure: none disclosed
’071 Claim 1   “a processor for providing image data     Governed by 35 U.S.C. § 112(f)                           None.
               signalling to a projector, the image
               data signalling representing an image     Function: providing image data signalling to a
               to be projected by the projector”         projector, the image data signalling representing an
                                                         image to be projected by the projector

                                                         Structure: an integrated circuit chip customized for a
                                                         particular use as set forth in the specification at
                                                         4:37-39.
’071 Claim     “computer program code configured         Governed by 35 U.S.C. § 112(f)                           None.
14             to, when executed by one or more


                                                                 6
                        Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 8 of 18




               processors, cause an apparatus to        Function: executing computer program code
               perform at least: receiving movement     configured to cause an apparatus to perform (1)
               signalling associated with movement      receiving movement signalling associated with
               of a projector; and providing image      movement of a projector; and (2) providing image
               data signalling to the projector based   data signalling to the projector based on received
               on received movement signalling,         movement signalling, wherein the movement
               wherein the movement signalling          signalling provides an indication of one or more
               provides an indication of one or more    movement criterion of the projector, the movement
               movement criterion of the projector,     criterion representing one or more of displacement
               the movement criterion representing      and movement speed of the projector, and wherein
               one or more of displacement and          the processor is configured to discriminate a
               movement speed of the projector, and     movement criterion and to provide associated image
               wherein the processor is configured to   data signalling to project associated image data
               discriminate a movement criterion and
               to provide associated image data         Indefinite under 35 U.S.C. § 112(b)
               signalling to project associated image   Structure: None disclosed
               data.”

                                                          Other Terms

Asserted       Claim Term                               Preliminary Proposed Construction                    Extrinsic Evidence
Claim                                                                                                        Support

’505 Claim 1   “data synchronization”                   Bringing a data file of a source device and a data   Wiley-IEEE
                                                        file of a target device to the same value.           Hargrave’s
                                                                                                             communications
                                                                                                             dictionary
’505 Claims    “formatting”                             Indefinite under 35 U.S.C. § 112(b)                  Wiley-IEEE
1, 23                                                   Lack of Written description under 35 U.S.C. §        Electrical and
                                                        112(a)                                               Electronics
                                                                                                             Engineering
                                                                                                             Dictionary



                                                                7
                          Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 9 of 18




’505 Claim       “formatter to format”                     Indefinite under 35 U.S.C. § 112(b)
14                                                         Lack of Written description under 35 U.S.C. §
                                                           112(a)
’505 Claim       “data message receiver”                   Indefinite under 35 U.S.C. § 112(b)
14                                                         Lack of Written description under 35 U.S.C. §
                                                           112(a)
’505 Claims      “SMS (Short Message Service)”             Cellular based messages of limited size consisting        Wiley-IEEE
1, 14, 23                                                  of text and numbers.                                      Hargrave’s
                                                                                                                     communications
                                                                                                                     dictionary (with
                                                                                                                     minor modification)
’505 Claims      “remotely located terminal device”        A device that is unable to connect via local area         Wiley-IEEE
1, 14, 23                                                  network to a host device.                                 Electrical and
                                                                                                                     Electronics
                                                                                                                     Engineering
                                                                                                                     Dictionary (with
                                                                                                                     minor modification)
’505 Claims      “short-range connection”                  A connection between terminal devices using
1, 23                                                      infrared or Bluetooth connection
’534 Claims      “maximal number of sub-carriers”          Indefinite under 35 U.S.C. § 112(b)
4, 7
’534 Claims      “as a function of said indication and of Arranging the sub-carriers in quality level
1, 2, 16         said quality levels”                     decreasing order and to select the sub-carriers
                                                          starting with the sub-carrier having the highest
                                                          quality level and continuing to select the sub-
                                                          carriers with decreasing quality level until the
                                                          indication related to a threshold is reached.
’534 Claim 5     “calculated at said receiver”            Determining at a terminal a quality level for the
                                                          sub-carriers of a multi carrier system.
’534 Claims      “quality level”                          One of a signal-to-interference ratio, a bit error rate,
1, 2, 3, 5, 6,                                            or a modulation scheme.




                                                                    8
                          Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 10 of 18




7, 8, 9, 13,
16, and 17
’929 Claims      “handoff” / “determining if a handoff   Connection to mobile device is handed-over from       Wiley-IEEE
1, 3, 8, 10,     is desired”                             base station to another base station without breaking Hargrave’s
and 15                                                   the connection.                                       communications
                                                                                                               dictionary
’929 Claims      “link” / “establishing a new link” /    A communication link between a base station and a
1, 2, 3, 4, 6,   “existing link” / “initiating a new     mobile station, the communication link including
9, 11, and 13    link” / “releasing the existing link”   one or more communication channels.

’929 Claim 1     “achieving uplink synchronization”      Matching a mobile station's clock and data timing to       Wiley-IEEE
                                                         the same clock and data timing of a base station.          Hargrave’s
                                                                                                                    communications
                                                                                                                    dictionary (with
                                                                                                                    minor modification)
’929 Claim 1     “processed the transmitted active set   Updating the active set to replace an existing
                 update message”                         communication link with a new communication
                                                         link.
’929 Claim 8     “measurement reports”                   Values reported from a mobile station that contain         E1968A, E6701H,
                                                         information about channel quality. Measurement             E6704A
                                                         reports assist the network in making handover and          GSM/GPRS/EGPRS
                                                         power control decisions.                                   User's Guide
                                                                                                                    (keysight.com)
’929 Claim       “buffering bearer traffic”              During a handoff process, all data from the mobile
11                                                       station is buffered at the mobile station or all data at
                                                         the network side is buffered at the network side
                                                         until the handoff process is complete.
’929 Claim       “characteristic”                        Indefinite under 35 U.S.C. § 112(b)
14
’929 Claim       “replacement hysteresis”                Indefinite under 35 U.S.C. § 112(b)                        Optimal Timer
14                                                                                                                  Settings For The
                                                                                                                    Soft Handover



                                                                  9
                         Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 11 of 18




                                                                                                            Algorithm in
                                                                                                            WCDMA | Request
                                                                                                            PDF
                                                                                                            (researchgate.net)


                                                                                                            3GPP, ETSI TR 125
                                                                                                            922 v3.2.0 (2000-
                                                                                                            06)
’232 Claims     “flow control”                         Regulate movement of a series of data packets        Wiley Electrical and
1, 14                                                                                                       Electronics
                                                                                                            Engineering
                                                                                                            Dictionary
’232 Claims     “transmission over a link”             Indefinite under § 112(b)
1, 14
’232 Claims     “backpressure signal”                  Lacks written description under 35 U.S.C. § 112(a)
1, 14
’232 Claims     “period of congestion”                 Lack of written description under 35 U.S.C. §
1, 14                                                  112(a)

’232 Claims     “rate limiting”                        Lack of written description under 35 U.S.C. §
1, 14                                                  112(a).

’232 Claims     “content of the backpressure signal”   Lack of written description under 35 U.S.C. §
1, 14                                                  112(a)
’036 Claims     “data flow” / “to enable thereby the   Indefinite under 35 U.S.C. § 112(b)
1, 6-10, 12,    control of at least one data flow” /
17-21, 23, 24   “data flow is controlled” / “a data
                flow” / “the data flow”




                                                               10
                         Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 12 of 18




’036 Claims     “network” / “network node in the          Indefinite under 35 U.S.C. § 112(b).
1, 3, 12, 14,   network” / “network node” / “one or
23, 24          more network nodes upstream of the
                congestion condition”

’036 Claims     “congestion condition” / “indication      Indefinite under 35 U.S.C. § 112(b).
1, 12, 23, 24   that a congestion condition exists”

’036 Claims     “in a manner tending to reduce the        Indefinite under 35 U.S.C. § 112(b)
1, 12, 23, 24   congestion condition” / “the
                congestion may be reduced”

’036 Claims     “queue” / “queue maximum                  Indefinite under 35 U.S.C. § 112(b), and/or lacks
2, 4, 13, 15    occupancy is exceeded” / “queue           written description under 112(a).
                maximum occupancy”

’036 Claims     “those packets associated with the        Indefinite under 35 U.S.C. § 112(b)
7, 8, 9, 18,    destination address” / “those packets
19, 20          associated with only the destination
                address” / “those packets associated
                with the source and destination
                addresses”

’036 Claims     “end-node associated with the             Written description/enablement under 35 U.S.C. §
1, 12, 23, 24   congestion condition”                     112(a)

’240 Claims     “verifying connectivity in the network    Indefinite under 35 U.S.C. § 112(b)
1, 6, 13        relating to at least Layer-2 and Layer-
                3 objects”

’240 Claims     “a given containment hierarchy”           Indefinite under 35 U.S.C. § 112(b)
1, 6, 13



                                                                  11
                          Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 13 of 18




’240 Claims      “the comparison shows that at least        Lack of written description under 35 U.S.C. §
1, 6, 13         one of the connectivity verification       112(a)
                 results has reached the specified
                 connectivity verification threshold”

’240 Claims      “the containment hierarchy affected      Lack of written description/enablement under 35
1, 6, 13         by the connectivity verification result” U.S.C. § 112(a)

’240 Claims      “define a connectivity verification        Specifying connectivity verification parameters
1, 6, 13         job” / “defining a connectivity            including the type and the number of connectivity
                 verification job”                          verification tests to be performed

’240 Claims      “the connectivity verification result[s]   Indefinite under 35 U.S.C. § 112(b)
1, 6, 13         associated with the alarm”

’240 Claims      “user-input specification”                 Lack of written description / enablement under 35
1, 6, 10, 13                                                U.S.C. § 112(a)
’839 Claims      “route” / “route-related information”      Indefinite under 35 U.S.C. § 112(b).
1, 3, 6, 8, 11
’839 Claims      “using time”                               Claim 6: Indefinite for lack of antecedent basis
1, 6, 11                                                    under 35 U.S.C. § 112(b).

                                                            “lease time”

’839 Claims      “said predefined using time                Indefinite under 35 U.S.C. § 112(b).
1, 6             indicates[ing] a [the] using time of
                 said route”

’060 Claims      “frequency domain component feature        A group of a plurality of energy levels of the audio
1 and 10         of the feature vector”                     signal, wherein each of the plurality energy levels
                                                            corresponds to the energy of an overlapping band of
                                                            the audio signal; a value representing a centroid of


                                                                    12
                         Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 14 of 18




                                                    the frequency domain spectrum of the audio signal;
                                                    and a value representing the degree of flatness of
                                                    the frequency domain spectrum.
’060 Claims     “extracting a feature vector”       Indefinite under 35 U.S.C. § 112(b)
1 and 10
’060 Claims     “time domain component feature of   A gradient index based on the sum of the gradient at
1 and 10        the feature vector”                 points in the audio signal which result in a change in
                                                    direction of the waveform of the audio signal; a
                                                    ratio of the energy of a frame of the audio signal to
                                                    the energy of a previous frame of the audio signal;
                                                    and a voice activity detector indicating whether a
                                                    frame of the audio signal is classified as active or
                                                    inactive.
’060 Claims     “the level value is attenuated”     Indefinite under 35 U.S.C. § 112(b)
1 and 10
’060 Claims     “approaches an estimate”            Indefinite under 35 U.S.C. § 112(b)
1 and 10
’060 Claims     “spectral shape parameter”          A sub band energy level value or a sub band gain
1 and 10                                            factor based on the sub band energy level value.
’905 Claims     “transmission opportunity”          The interval of time when a particular station is        IEEE Std 802.11-
1, 6, 12, 18,                                       permitted to initiate transmissions onto the wireless    2016 (Revision of
25, and 26                                          medium.                                                  IEEE Std 802.11-
                                                                                                             2012)

                                                                                                             Wireless
                                                                                                             Communication
                                                                                                             Standards: A Study
                                                                                                             of IEEE 802.11,
                                                                                                             802.15, 802.16,
                                                                                                             p.356. Publisher:
                                                                                                             Wiley-IEEE



                                                            13
                           Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 15 of 18




                                                                                                                    Standards
                                                                                                                    Association
’905 Claims       “transmission period”                      The period of the transmission opportunity.
1, 6, 12, 18,
25, and 26
’905 Claims       “determined transmission time              The interval of the transmission opportunity.
1, 12, 25         interval”

’905 Claims       “during a time interval between data       Indefinite under 35 U.S.C. § 112(b)
5, 15             transmission intervals during the
                  transmission period”

’905 Claims       “determining to utilize a bandwidth        Indefinite under 35 U.S.C. § 112(b)
1, 12, 25         greater than that of the first frequency
                  band during the transmission period”

’905 Claims       “at least one frequency channel            Indefinite under 35 U.S.C. § 112(b)
5, 16             indicator”

’905 Claims       “causing the transmission of the           Indefinite under 35 U.S.C. § 112(b)
9, 21             reservation message on each
                  frequency band separately”

’905 Claims       “timing and transmission frequency”        Indefinite under 35 U.S.C. § 112(b)
11, 23
’960 Claims       “virtual reference”                        A group of pixels used as reference material for
1, 2, 3, 9, 10,                                              encoding portions of the video signal, but that does
15, 16, 17,                                                  not comprise or represent any portion of the actual
23, and 24                                                   video sequence to be displayed.
’960 Claims       “an original video signal”                 A video signal that includes a sequence of video
1, 9, 15, 23                                                 frames and is to be encoded.



                                                                     14
                       Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 16 of 18




’960 Claims    “video frames”                           A sequence of frames.                                   Wiley-IEEE
1, 9, 15, 23                                                                                                    Electrical and
                                                                                                                Electronics
                                                                                                                Engineering
                                                                                                                Dictionary
’960 Claims    “subsequent video display”               Generating an encoded video signal from an
1, 9, 15, 23                                            original video signal, the encoded video signal for
                                                        use in subsequent video display of the original video
                                                        signal.
’960 Claims    “does not represent any portion of any   Data generated based on a portion of a video signal
1, 9, 15, 23   individual frame of the original video   but not to be displayed with the video signal.
               signal”

’960 Claims    “incorporating” / “incorporating said    Forming an encoded dual block by including a
1, 15          encoded virtual reference data” /        block of encoded original video signal and a block
               “incorporating into the encoded video    of encoded virtual reference data
               signal an indication” / “incorporating
               said encoded portions of said original
               video signal”

’960 Claims    “minimize differences”                   Indefinite under 35 U.S.C. § 112(b)
3, 17
’071 Claims    “movement signalling” / “receiv[ing]     Indefinite under 35 U.S.C. § 112(b)
1, 9, 13, 14   movement signalling associated with
               the movement of the projector” /
               “corresponding movement signalling”

’071 Claim 9   “a movement sensor configured to         Indefinite under 35 U.S.C. § 112(b)
               detect movement of the apparatus
               and/or a projector”

’071 Claims    “discriminate” / “discriminate a         Indefinite under 35 U.S.C. § 112(b)
1, 13, 14      movement criterion” / “the processor


                                                                15
                        Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 17 of 18




               is configured to discriminate a
               movement criterion”

’071 Claims    “provide associated image data           Indefinite under 35 U.S.C. § 112(b)
1, 13, 14      signalling to project associated image
               data”

’071 Claims    “the processor” / “wherein the           Indefinite under 35 U.S.C. § 112(b)
1, 9, 13, 14   processor is configured”




                                                                16
         Case 6:20-cv-00497-ADA Document 66-4 Filed 04/09/21 Page 18 of 18




DATED: February 26, 2021                              Respectfully submitted,

                                                      /s/Lionel M. Lavenue
                                                      Lionel M. Lavenue
                                                      Virginia Bar No. 49,005
                                                      lionel.lavenue@finnegan.com
                                                      FINNEGAN, HENDERSON, FARABOW,
                                                      GARRETT & DUNNER, LLP
                                                      1875 Explorer Street, Suite 800
                                                      Reston, VA 20190
                                                        Phone: (571) 203-2700
                                                        Fax:     (202) 408-4400

                                                      ATTORNEY FOR DEFENDANTS



                                 CERTIFICATE OF SERVICE

         I hereby certify that all counsel of record, who are deemed to have consented to

electronic service, are being served on February 26, 2021 with a copy of this document via

email.

                                                      /s/Lionel M. Lavenue
                                                      Lionel M. Lavenue




                                                 17
